OPINION — AG — ** SECURITIES — INVESTMENT ** UNDER THE WELL ESTABLISHED PRINCIPLES OF LAW THAT PUBLIC OFFICERS, BOARDS AND COMMISSIONS HAVE ONLY SUCH AUTHORITY AS IS EXPRESSLY GRANTED TO THEM BY CONSTITUTION OR STATUTES, AND SUCH INCIDENTAL AUTHORITY AS IS REASONABLE NECESSARY TO THE EXERCISE F THE AUTHORITY EXPRESSLY GRANTED. MONEY TO THE CREDIT OF THE " REVOLVING FUND FOR THE DEPARTMENT OF THE COMMISSIONERS OF THE LAND OFFICE " CREATED BY 64 O.S. 41 [64-41], MAY 'NOT' BE INVESTED IN UNITED STATES TREASURY NOTES, OR IN ANY OTHER SECURITIES. (INVESTMENT, CREDIT, NOTES, FUNDS) CITE: 64 O.S. 41 [64-41] (JAMES C. HARKIN)